Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
	This action is in response to the communication filed on 1/02/2020.
 Claims 1-20 are examined and rejected. 

Information Disclosure Statement
The Information Disclosure Statement (IDS) submitted on 1/2/2020 and 2/6/2020  are in compliance with the provisions of 37 CFR 1.97. Accordingly, the IDS statement has been considered by the Examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s) as explained below. See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Double Patent Analysis of 16,733,220 and US Patent 10,567,168. 
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent 10,567,168. Although the conflicting claims are not identical, they are not patentably distinct from each other because the subject matter claimed in the instant application is covered by the U.S. Patent 10,567,168.
Exemplary claim 1 with the substantive differences between the conflicting claim 1 identified in bold is outlined below in the following comparison table.

Claim Comparison Table   
Instant Application
16,751,471
US Patent 
10,567,168
1. A method, comprising: 
receiving, from a user device, an identification of at least two peers authorized for processing a blockchain transaction; 
selecting a cryptographic key in a broadcast encryption tree which is shared between different partially overlapping sets of cryptographic keys of the at least two peers; and 
transmitting information about the selected cryptographic key to the user device for performing broadcast encryption.
1. A method, comprising: 
storing a broadcast encryption tree comprising a set of cryptographic keys arranged in a hierarchical tree structure; 
distributing a different partially overlapping set of cryptographic keys from the broadcast encryption tree to each respective peer among a group of peers included in a blockchain network; 
receiving, from a user device, an identification of at least two peers included 
selecting a cryptographic key in the broadcast encryption tree which is shared between different partially overlapping sets of cryptographic keys of the at least two peers and which is not known to remaining peers included in the group of peers; and 
transmitting information about the selected cryptographic key to the user device for performing broadcast encryption.





Claim 1 and independent claim(s) of the instant application is broader in all respects than conflicting claim 1 and independent claim(s) of Patent No. U.S. Patent 10,567,168.  It is clear that all the elements of claims 1, 9 and 17 of the instant application are to be found in the patent of claims 1, 9 and 17. The difference between the instant application claims 1, 9 and 17 and claims 1, 9 and 17 of patent claims lies in the fact that the patented claim includes more elements and is thus more specific. 
For example, in the instant application claim 1 recites ‘ .. receiving, selecting and transmission of cryptographic key for broadcast encryption ... and along with other steps’ similarly in the patent claim 1 the ‘all steps of instant application claim 1 along with ‘distributing a different partially overlapping set of cryptographic keys from the broadcast encryption tree to each respective peer among a group of peers included in a 
The pending claims of the instant application are generic to the species of patent
‘168. Thus, the generic invention is ‘anticipated’ by the species of the patented invention and the instant application claims are generic to the species of invention covered by the patent claim. Therefore, they are not patentably distinct from each other.

A later patent claim is not patentably distinct from an earlier patent claim if the later claim is obvious over, or anticipated by, the earlier claim. In re Longi, 759 F.2d at 896, 225 USPQ at 651 (affirming a holding of obviousness-type double patenting because the claims at issue were obvious over claims in prior art patents); In re Berg, 140 F.3d at 1437, 46 USPQ2d at 1233 (Fed. Cir. 1998) (affirming a holding of obviousness-type double patenting where a patent application claim to a genus is anticipated by a patent claim to a species within that genus)." ELI LILLY AND COMPANY v BARR LABORATORIES, INC., United States Court of Appeals for the Federal Circuit, ON PETITION FOR REHEARING EN BANC (DECIDED: May 30, 2001).
This is non-statutory type double patenting rejection since the conflicting claims have been patented.  


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1 - 20 are rejected under 35 U.S.C. 103 as being unpatentable by U.S. Publication 2018/0183774 to Campagna et al. (hereinafter known as “Campagna”) and U.S. Publication 2019/0081790 to Mandal et al. (hereinafter known as “Mandal”). 

As per claim 1 Campagna teaches, a method, comprising: 
receiving, from a user device, an identification of at least two peers authorized for processing a blockchain transaction (Campagna para 69, 78 and 80 teaches identifying of nodes on merkle tree distribution list – Fig 12 where each node element 1204 is identified by hash value of delegated keys 1210 and para 80 teaches blockchain. Examiner interprets that transmission to and received by authorized computer covers the claimed function of ‘peer identifier’ such as device id or SSID as known in art to one of ordinary skills.); 
selecting a cryptographic key in a broadcast encryption tree which is shared between different partially overlapping sets of cryptographic keys of the at least two peers (Campagna Fig 10 and 11 teaches masterseed (key) element 1002 which is further distributed to generate seed keys for each node (element 1004 and 1006) and further seed key(s) are included to generate third level of keys as described in Fig 10 and para 58-59. Additionally – Fig 11 teaches master seed value and for each level of seed tree elements 1102 and 1104 para 62-64. Examiner interprets that partially overlapping sets of cryptographic keys is similar to function of tree based encryption where master key is utilized to generate seed or leaf based encryption key(s) for each node).
Campagna does not teach however Mandal teaches, 
transmitting information about the selected subset of cryptographic keys to the user device for performing broadcast encryption (Mandal teaches para 16 transmission of encrypted messages (keys) by authenticated broadcast encryption. Examiner notes although Campagna teaches transmission of cryptographic key, in order to enhance rejection, examiner introduced Mandal to distinctly teach broadcast of encryption keys). 
Campagna teaches generation, storage and transmission of cryptographic key to peer nodes in blockchain network (Abstract). Campagna does not teach however Mandal teaches, broadcast encryption tree (para 16). Campangna – Mandal are analogous art because they both are from area of secure transactions in blockchain system. 
At the time of invention it would have been obvious to one of ordinary skill in the art, having the teachings of Campangna – Mandal before him or her, to transmit encryption keys to peer nodes in blockchain network as per teachings of Campagna 

As per claim 2 combination of Campagna – Mandal teaches, the  method of claim 1, wherein the broadcast encryption tree includes a hierarchical arrangement of nodes in a binary tree, and each node is assigned a respective cryptographic key from among the set of keys (Campagna Fig 7 para 46 teaches Merkle tree of cryptographic keys - A diagram 700 shows a binary Merkle tree that links a collection of one-time-use cryptographic keys 702, 704, 706, 708, 710, 712, 714, and 716 to a public key 717 associated with a signature authority. Fig 7 element 702,704,706,708 .. etc represent tree based hierarchy arrangement of n-pair and n-bit hashs of cryptographic keys. Further Fig 10 para 58-59 teaches masterseed (key) element 1002 which is further distributed to generate seed keys for each node (element 1004 and 1006) and further seed key(s) are included to generate third level of keys), and each node is assigned a respective cryptographic key from among the set of keys (Campagna Fig 7 and 10 elements 1004, 1006 para 58-59 teaches where each node key is generated from master key element 1002 and para 47-48 teaches where each level of nodes receives respective keys, example – level 1 hash node element 734, 736, 738 receives hash 1,0 and 0,2, which covers the claimed limitation).
As per claim 3 combination of Campagna – Mandal teaches, the method of claim 1, wherein each peer corresponds to a respective leaf node in the broadcast encryption tree (Campagna para 26 teaches leaf node. Para 26 - The hash of the secret revocation value (revocation hash), is hashed together with the hash of a particular cryptographic key to produce a leaf-node hash of a Merkle tree. Para 26 distinctly teaches leaf node in encryption tree, Fig 7 node 702 is leaf node to node 718 where node 718 is leaf node of node 734 of leaf structure). 
As per claim 4 combination of Campagna – Mandal teaches, the method of claim 3, further comprising assigning a unique and partially overlapping set of cryptographic keys to each peer such that the peer does not have a key of a node that is on a direct path from its leaf node to a root node of the broadcast encryption tree (Campagna Fig 7, 8 and 10 explained in details para 48-49 teaches direct path from nodes – 742, 734 to 718 and 702 additionally, each node generates unique key with hash 2,0 for node 742 and hash 1,0 for node 734 – which is summarized as each node of tree structures includes unique key because OTP key used to generate each hash is unique. Further path of each node such as from node 717, 742, 734, 718 and 702 is interpreted as direct path with unique keys to each node. Further Fig 10 para 58-59 also teach diagonal distribution of encryption key (seed value) in leaf structure which is similar to claimed limitation of node not being on a direct path from leaf node to a root node). 
As per claim 5 combination of Campagna – Mandal teaches, method of claim 1, further comprising generating a broadcast certificate based on the selected cryptographic key (Campagna para 66 Fig 12 teaches digital certificate para 48-49 and para 66  The signature authority authenticates the identity of the prospective delegate using a combination of digital certificate. Campagna para 66 teaches digital certificate broadcasted with hash keys unique to each node of tree structure). 
As per claim 6 combination of Campagna – Mandal teaches, the method of claim 5, wherein the broadcast certificate comprises a transaction key for encrypting blockchain transactions and is itself encrypted using the selected cryptographic key shared between the at least two peers (Campagna para 34 teaches transaction record with hash value. In various examples, the message 302 may be a network packet, digital certificate, transactional record. Examiner interprets transaction record (encrypted with OTP key) as equivalent to transaction key of the blockchain transaction. Para 50-51 teaches transmission of keys (broadcast tree)). 
As per claim 7 combination of Campagna – Mandal teaches, the method of claim 1, further comprising generating the broadcast encryption tree based on an amount of peers (Campagna para 66-67 teaches number of keys based on number of nodes. Para 67 teaches decision block 1204 Fig 12 – how many nodes are available and calculation of nodes with number of keys to be generated, which covers the claimed limitation). 
As per claim 8 combination of Campagna – Mandal teaches, the method of claim 1, wherein the different partially overlapping sets of cryptographic keys are distributed to the peers during an enrollment process (Campagna para 26 teaches – transmission – receiving and confirmation of cryptographic key hash to confirm authorized node. Examiner interprets that exchange of keys to authorized nodes with authorized key(s) includes enrollment process of device(s)). 
Claim 9
Claim 9 is rejected in accordance with method of claim 1.
Claim 10
Claim 10 is rejected in accordance with method of claim 2.
As per claim 11 combination of Campagna – Mandal teaches, the computing system of claim 9, wherein each peer corresponds to a respective leaf node in the broadcast cryptographic tree, and an cryptographic key assigned to a leaf node is generated based on a key assigned to its parent node (Campagna 47-49 teaches tree, encryption key, root node, public signature. Fig 7 element 717 teaches public key and parent node as element 717 to child nodes 742 and 734 and much more).
As per claim 12 combination of Campagna – Mandal teaches, the  computing system of claim 11, wherein the processing device is further configured to assign a unique and partially overlapping set of cryptographic keys to each peer such that the peer does not have a key of a node that is on a direct path from its leaf node to a root node of the broadcast encryption tree (Campagna Fig 7 and 8 para 47-48 teaches node structure in tree system, example – parent node 717 with root node 702 and other explanation of claim 1 and claim 4 - Campagna Fig 7 and 8 explained in details para 48-49 teaches direct path from nodes – 742, 734 to 718 and 702 additionally, each node generates unique key with hash 2,0 for node 742 and hash 1,0 for node 734 – which is summarized as each node of tree structures includes unique key because OTP key used to generate each hash is unique. Further path of each node such as from node 717, 742, 734, 718 and 702 is interpreted as direct path with unique keys to each node). 
Claim 13
Claim 13 is rejected in accordance with method of claim 5.
Claim 14
Claim 14 is rejected in accordance with method of claim 6.
Claim 15
Claim 15 is rejected in accordance with method of claim 7.
Claim 16
Claim 16 is rejected in accordance with method of claim 8.
Claim 17
Claim 17 is rejected in accordance with method of claim 1.
Claim 18
Claim 18 is rejected in accordance with method of claim 2.
Claim 19
Claim 19 is rejected in accordance with method of claim 3.
As per claim 20 combination of Campagna – Mandal teaches, the non-transitory computer readable medium of claim 19, wherein the method further comprises assigning a unique and partially overlapping set of cryptographic keys to each peer such that the peer does not have an cryptographic key (Campagna para 50-51 teaches transmission of keys (broadcast tree)) of a node that is on a direct path from its leaf node to a root node of the broadcast encryption tree (Campagna Fig 7 and 8 explained in details para 48-49 teaches direct path from nodes – 742, 734 to 718 and 702 additionally, each node generates unique key with hash 2,0 for node 742 and hash 1,0 for node 734 – which is summarized as each node of tree structures includes unique key because OTP key used to generate each hash is unique. Further path of each node such as from node 717, 742, 734, 718 and 702 is interpreted as direct path with unique keys to each node). 
Conclusion
	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Liang et al US Patent 10,805,085 discloses distributed ledger / blockchain based smart contract with signed authentication challenge to verify the identify of the user with QR code (merkle tree transmission), unique id and private key as described in Fig 1 element 108, 102 and 120.
Raman et al US Patent 10,965,448 discloses distributed and secure storage of data block amongst multiple nodes where each subblock of data are divided, distributed and shared with unique private key in blockchain network as described in Fig 4 elements 404, 414A .. C. 
Zhuo et al US Patent 10,769,135 discloses determining block data and state data based on encoded block data with predetermined rules and hash values. 
Russinovich et al US Patent 10484346 discloses blockchain and secure technology to authorize and predetermine membership list based on security protocol and public / private key of nodes as in broadcast tree. 
Ateniese et al US Patent 9774578 discloses secure blockchain system using private key stored in non-tamper evident operation in multiple untrusted parties. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIRAL S LAKHIA whose telephone number is (571)270-3363.  The examiner can normally be reached on 8 am - 6 pm.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynn Feild can be reached on 571-272-2092.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/VIRAL S LAKHIA/Examiner, Art Unit 2431